Exhibit 12.1 Computation of Ratio of Earning s to Fixed Charges Successor Predecessor (in thousands, except ratio) Year ended Year ended Year ended Year ended Six months ended, Six months ended, December 31, December 31, December 31, December 31, December 31, June 30, Pretax income from continuing operations less income/loss from equity investments $ 153,126 $ 16,679 $ 56,343 $ 12,474 $ 21,505 $ 1,233 Fixed charges 46,561 13,303 8,255 7,669 3,874 12,423 Amortization of capitalized interest - Distributed income of equity investees - less: Capitalized interest - Earnings $ 199,687 $ 29,982 $ 64,598 $ 20,143 $ 25,379 $ 13,656 Interest expensed (including amortization of premiums/discounts) $ 45,703 $ 12,687 $ 7,830 $ 7,240 $ 3,544 $ 12,093 Interest portion of rental expense 857 616 425 429 330 330 Fixed Charges $ 46,561 $ 13,303 $ 8,255 $ 7,669 $ 3,874 $ 12,423 Ratio of Earnings to Fixed Charges 4.29 2.25 7.83 2.63 6.55 1.10
